In a comm nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated May 13, 1963, which denied without a hearing his application to vacate a judgment of said court rendered November 16, 1962 on his plea of guilty, convicting him of robbery in the third degree, and imposing sentence. Order affirmed. This coram nobis application is based on defendant’s claim that certain evidence against him had been procured by illegal search and seizure. It appears, however, that despite such claim, he had pleaded guilty but that he had made no motion, either prior to this plea or prior to the entry of judgment, to suppress such allegedly illegal evidence. Nor did defendant take any appeal from the judgment. Under the circumstances, the defendant is now precluded from raising such claim on this application (see People v. Upson, 20 A D 2d 572). Beldoek, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.